Citation Nr: 0103932	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
1992 for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) initial rating 
for post-traumatic stress disorder.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 


REMAND

The rating decision on appeal granted service connection for 
PTSD and awarded a noncompensable evaluation effective from 
June 29, 1992, subsequently amended to March 26, 1992.  As 
the veteran has appealed the initial rating assigned, VA must 
evaluate this disability based on all the evidence of record; 
and may assign separate ratings for separate periods of time 
based on facts found; a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
September 1999 statement of the case indicates that the RO 
based the noncompensable rating solely on an October 1997 VA 
examination report.  The record contains an August 1993 
psychiatric examination report, as well as VA hospital 
reports dated in 1992, 1993 and 1994.  The RO must consider 
all this medical evidence and make a determination as to 
whether the veteran is entitled to staged ratings for his 
post-traumatic stress disorder, to include a compensable 
rating.

The rating schedule with respect to psychiatric disability 
was amended effective November 7, 1996.  This rating schedule 
change included provisions related to the rating of post-
traumatic stress disorder.  Since the regulations with 
respect to rating post-traumatic stress disorder have changed 
during the pendency of the appeal, the former version must be 
considered prior to November 7, 1996, and from that date, the 
version of the regulations most favorable to the veteran must 
be applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The claim for an increased evaluation for post-traumatic 
stress disorder has yet to be considered under the old rating 
criteria, effective prior to November 7, 1996.  The RO must 
review the claim under both the current and former versions 
of the applicable regulations, prior to review of the claim 
by the Board.

The veteran has not had a VA psychiatric examination since 
December 1997.  The veteran's guardian, and his 
representative, have both requested that the veteran be 
provided another VA psychiatric examination.  Since the 
veteran has not had a VA examination for rating purposes 
since service connection for post-traumatic stress disorder 
was granted, a current VA psychiatric examination is 
indicated.

As noted above, the October 1998 rating decision on appeal 
assigned a noncompensable rating effective from June 29, 
1992.  The appellant's representative submitted a notice of 
disagreement with respect to the October 1998 rating 
decision's effective date.  By rating action in June 2000, an 
earlier effective date of March 26, 1992 was assigned.  While 
the June 2000 rating decision did assign an earlier effective 
date, the appellant's representative has indicated that an 
even earlier effective date is sought.  A statement of the 
case with respect to the effective date claim has not been 
issued.  

A September 1999 rating action denied the claim for a total 
rating based upon individual unemployability due to service-
connected disability.  The representative has submitted a 
timely notice of disagreement with respect to this issue.  A 
statement of the case with respect to the claim for a total 
rating based upon individual unemployability due to service-
connected disability has not been issued.  

Since there has been an initial RO adjudication of claims and 
a notice of disagreement as to their denial, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case for the claim for an earlier 
effective date for post-traumatic stress disorder, and for 
the claim for a total rating based upon individual 
unemployability due to service-connected disability, are a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 
see also Manlincon v. West, 12 Vet. App. 238 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran's 
guardian, and his representative, and 
request that they provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to the claim for a 
compensable rating for post-traumatic 
stress disorder, to include reports of 
treatment of the veteran since June 1992.  
With any necessary authorization, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran's guardian and his 
representative, which are not currently 
of record.  This should include an 
attempt to obtain the medical records for 
the veteran's treatment for a cerebral 
vascular accident.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of the 
veteran's post-traumatic stress disorder.  
The claims file must be made available to 
and reviewed by the examiner prior to 
examination.  The examiner should specify 
which psychiatric symptoms present are 
due to post-traumatic stress disorder and 
which psychiatric symptoms are due to any 
other cause.  A complete rationale for 
all opinions expressed should be given.

3.  The RO must notify the veteran's 
guardian and his representative of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran's guardian and 
which portion, if any, by VA.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim for an 
increased (compensable) initial rating 
for post-traumatic stress disorder for 
the rating period beginning March 26, 
1992, unless earlier is otherwise 
indicated.  For the period prior to 
November 7, 1996, the claim should be 
considered only with respect to the 
former criteria for rating post-traumatic 
stress disorder.  See VAOGCPREC 3-2000 
(April 10, 2000).  For the period from 
November 7, 1996, the RO must consider 
both the former rating criteria for the 
evaluation of post-traumatic stress 
disorder, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 
1996), and the new schedular criteria for 
rating post-traumatic stress disorder, 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996), and 
rate the veteran's disability by 
reference to whichever schedular criteria 
is more favorable to him.  When 
readjudicating the claim the RO must also 
take into consideration the applicability 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App 119 (1999).

6.  If the benefit sought on appeal is 
not granted to the veteran's guardian's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran's guardian and his 
representative of any issue with respect 
to which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must recite all the 
applicable laws and regulations, 
including both the former rating criteria 
for the evaluation of post-traumatic 
stress disorder, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, and the new 
schedular criteria for rating post-
traumatic stress disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

7.  The RO should take any appropriate 
action necessary and then issue 
statements of the case regarding the 
claim for a total rating based on 
individual unemployability due to 
service-connected disability and the 
claim for an earlier effective date for 
the grant of service connection for post-
traumatic stress disorder.  The appellant 
and his representative should be afforded 
the appropriate opportunity to respond.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



